Citation Nr: 1202714	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability, also referred to as Taylor bunion, hammertoes, hallux adbucto valgus and keratoma.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974, with additional service in the United States Naval Reserve from June 1986 to June 1988, to include periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision sent from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied the Veteran's claim of service connection for a bilateral foot disability.  The Veteran did not appeal this decision, and it became final.  

2.  
Evidence received since the RO's November 2005 rating decision for the claim of service connection for a bilateral foot disability, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection, and therefore raises a reasonable possibility of substantiating the issue on appeal.  


CONCLUSIONS OF LAW

1.  The November 2005 rating decision which denied the Veteran's claim of service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the November 2005 rating decision is new and material, and the claim of service connection for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance as to reopening the claim, there is no prejudice to the appellant in proceeding given the favorable nature of the Board's decision with regard to reopening.

Although the RO did not reopen the Veteran's claims, such a determination is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Because the RO did not reopen the claim and consider it on a direct basis, the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

In November 2005, the RO denied service connection for a bilateral foot disability.  The evidence at the time consisted of the Veteran's incomplete service treatment records and responses from the National Personnel Records Center indicating that there were no additional service treatment records on file, or any indication as to the whereabouts of additional service treatment records.  Service connection was denied because the available evidence did not reveal a disability or disease began in active military service or was caused by an event or experience during service, and there was no evidence showing any currently diagnosed bilateral foot disability that was related to service.  The Veteran was notified of the decision and his appellate rights, but he failed to file a timely appeal.  

In the present appeal, the Veteran has submitted additional evidence in support of his application to reopen his claim of service connection for a bilateral foot disability.  For the reasons to be discussed at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

In support of his claim, additional evidence, including, medical records, both private and from the VA have been received.  The Veteran has also asserted that his boots in service were too small and his feet were often wet.  

Of import, there is now evidence of a current foot disability given that VA treatment records from May 2008 assessed the Veteran as having Taylor bunion, hammertoe, hallux abducto valgus, and keratoma.  In addition, the Veteran is competent to indicate that his feet were often wet while in service, and that his boots were too small.  

This evidence is new, in that it was not of record, at the time of the November 2005 denial.  Additionally, the newly received evidence is not cumulative and redundant of evidence already of record, as it indicates the existence of a present bilateral foot disability, and there are lay contentions regarding a possible link to wet conditions in service.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having submitted new and material evidence, the Veteran's claim of service connection for a bilateral foot disability must be reopened and considered on the merits.  


ORDER

New and material evidence having been received, the claim of service connection for a bilateral foot disability is reopened.


REMAND

The RO did not reopen the Veteran's claim of entitlement to service connection for a bilateral foot disability, and therefore, did not consider the merits of the issue on appeal.  To avoid prejudicing the Veteran, remand is necessary so that the RO can adjudicate the underlying issue of service connection.

The Board finds that a VA examination is also necessary in light of the new evidence.  The Veteran has asserted that he wore boots that were too small and that his feet were often wet during service.  VA treatment records demonstrate that a podiatrist currently assessed the Veteran as having a Taylor bunion, hammertoes, hallux abducto valgus, and a keratoma.  The Veteran has asserted that his bilateral foot disability is attributable to service, specifically in regards to the wet conditions in service.  In light of the above, a medical examination should be provided the Veteran, and an opinion regarding his bilateral foot disability and its etiology should be provided.  The Board observes that the service treatment records associated with the claims folder remain incomplete, and another attempt to retrieve them should be made.

In addition, in an authorization form completed in June 2008, the Veteran indicated that he was treated by Johnson Associates Systems in North Little Rock, Arkansas in May 2008.  The corresponding records are absent, and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  A final attempt to secure the Veteran's outstanding service treatment records, and personnel records should be made, and the results of such attempt documented in the claims folder.  

2.  The RO should request outstanding records from Johnson Associate Systems.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile. 

3.  Following receipt of any available outstanding records, arrange for a VA medical examination of the Veteran's bilateral foot disability.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  Following a review of the relevant medical evidence in the claims file and any tests that are deemed necessary, the examiner must provide an opinion as to whether it is at least as likely as not that any current bilateral foot disability is related to service.  The examiner should specifically address the Veteran's reports of wet conditions and wearing boots that were too small while in service.  A rationale should be provided for any opinion.  

It is advised that if a conclusion cannot be reached without resort to speculation, the examiner should so indicate in the examination report and discuss why an opinion is not possible.

4.  After undertaking any additional development deemed necessary, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


